Filed 9/8/16 P. v. Ford CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




THE PEOPLE,                                                                                  C080280

                   Plaintiff and Respondent,                                     (Super. Ct. No. 14F08012)

         v.

MARKIMHASSON KUINTEZ FORD,

                   Defendant and Appellant.




         Following the denial of his motion to suppress evidence pursuant to Penal Code
section 1538.5,1 defendant Markimhasson Kuintez Ford pleaded no contest to being a
felon in possession of a firearm. (§ 29800, subd. (a)(1).) He also admitted the allegation
that he had committed a prior serious felony. (§ 1192.7, subd. (c).) The trial court
sentenced defendant to two years eight months in prison.



1   Undesignated statutory references are to the Penal Code.

                                                             1
         On appeal defendant contends the trial court erred in denying his motion to
suppress evidence. We conclude the trial court did not err, and therefore affirm the
judgment.
                                     I. BACKGROUND
         The facts are taken from the evidence presented at the hearing on defendant’s
motion to suppress.
A.       Prosecution Case
         At around 6:00 p.m. on November 30, 2014, Sacramento police officers
Christopher Clatterbuck and Tony Yager were dispatched to the Motel 6 on 30th Street in
Sacramento in response to a report of possible prostitution solicitation activity occurring
in room 241.2 The caller reported that there were two adult black males soliciting a girl
for prostitution.
         Officer Clatterbuck was very familiar with this motel, which he described as an
active community policing location with lots of narcotics and prostitution-related calls
and arrests. He explained that the motel was his “project,” and that he was there on a
daily basis conducting enforcement activities, responding to calls for service, making
contacts with people, and performing probation and parole searches. On prior occasions,
Officer Clatterbuck had assisted the motel owner in evicting tenants for prostitution-
related activity. In such instances, the owners of the motel would ask the tenant to
leave the property, typically with police officers standing by to facilitate the eviction.
After an eviction, the tenant no longer had a right to be in the motel room.
         Upon arriving at the motel, Officer Clatterbuck learned from management that
Stephanie McGuire had rented room 241. Before Officer Clatterbuck went to
McGuire’s room, Officer Yager told him that he had seen a black male and a white




2    Officer Clatterbuck was the only witness called by the People.

                                              2
female leave the vicinity of the room. The officers agreed that Officer Clatterbuck
would go to room 241, while Officer Yager would attempt to contact the black male.
         When Officer Clatterbuck arrived at room 241, he noticed that the door was
slightly open. He knocked and announced his presence, but no one responded. Based
on the nature of the dispatch call and the report that there had been two black males in
the room, and only one was seen leaving, Officer Clatterbuck pushed the door open to
see if anyone was inside. From outside the door’s threshold, Officer Clatterbuck
observed various belongings inside the room, but did not see anyone inside.
         Approximately 20 seconds after Officer Clatterbuck pushed the door open,
McGuire appeared. After McGuire informed Officer Clatterbuck that she had rented
room 241, Officer Clatterbuck explained why he was there and asked if they could go
inside and talk. According to Officer Clatterbuck, McGuire consented to him
entering the room, and the two went inside and discussed the reasons why he was at the
motel.
         Meanwhile, Officer Yager observed defendant near the motel. He made contact
with defendant and asked him to come to McGuire’s room to talk. When the two of them
arrived at the room, defendant and McGuire informed the officers that they were
boyfriend and girlfriend and that they had been dating for a few months. After speaking
with defendant and McGuire, the officers determined that it was inconclusive whether
any prostitution-related activity had taken place.
         Nonetheless, motel management decided to terminate McGuire’s tenancy and
asked McGuire and defendant to leave. The officers remained outside McGuire’s room
to facilitate their departure. While McGuire and defendant packed their belongings,
Officer Clatterbuck noticed that McGuire and defendant were acting nervous. They
attempted to close the front door multiple times but the officers prevented them from
doing so. Once the room was vacated, the officers conducted a search and found a
loaded handgun between the mattress and the box spring.

                                             3
B.     Defense Case
       McGuire was the only witness who testified on behalf of defendant. McGuire
stated that she had been staying at the motel for several days, and that defendant had
stayed one or two nights and would come and go from the room. McGuire said there
had been a party in her room on the night she was evicted, and that, after the party, she
and defendant left the room. She stated that when the police arrived, she was downstairs
with defendant. She further stated that when she returned to her room a few minutes
later, she saw three police officers. She noted that one of the officers was “standing half
in and half out of the door.” This officer said, “Let’s go in [the room] and talk,” or “Let’s
talk in here.” According to McGuire, she never agreed to go inside; instead, she followed
the officer inside because she felt she had no option. During their conversation, the
police officer asked McGuire how she acquired the money that was located in a jar on a
table. McGuire said that her mother had given her the money. The officer subsequently
seized the money.
       When the officers informed McGuire and defendant that they had to leave, the
two packed their belongings and left.3 As they were leaving, McGuire told the officers
that she and defendant had taken all of their belongings from the room. At the time
McGuire and defendant vacated the room, McGuire had already paid for it.
C.     Ruling on Motion to Suppress & Sentencing
       At the conclusion of the suppression hearing, the trial court denied defendant’s
motion to suppress evidence, finding that neither McGuire nor defendant had an
expectation of privacy in room 241 after they vacated it. Following the denial of his
motion to suppress, defendant pleaded no contest to being a felon in possession of a
firearm. (§ 29800, subd. (a)(1).) He also admitted the allegation that he committed a



3Defendant remained outside room 241 until the officers advised him that he and
McGuire had to vacate the room.

                                             4
prior serious felony. (§ 1192.7, subd. (c).) The trial court sentenced defendant to two
years eight months in prison.
           Defendant filed a timely notice of appeal.
                                    II. DISCUSSION
        Defendant contends the trial court erred in denying his motion to suppress
evidence. We disagree.
        “Our review of issues related to the suppression of evidence seized by the police is
governed by federal constitutional standards.” (People v. Lenart (2004) 32 Cal.4th 1107,
1118.) “In reviewing a trial court’s ruling on a motion to suppress evidence, we defer to
that court’s factual findings, express or implied, if they are supported by substantial
evidence. [Citation.] We exercise our independent judgment in determining whether, on
the facts presented, the search or seizure was reasonable under the Fourth Amendment.”
(Id. at p. 1119.)
        “The Fourth Amendment to the federal Constitution guarantees against
unreasonable searches and seizures by law enforcement and other government officials.”
(People v. Parson (2008) 44 Cal.4th 332, 345 (Parson).) “ ‘[I]n order to claim the
protection of the Fourth Amendment, a defendant must demonstrate that he personally
has an expectation of privacy in the place searched, and that his expectation is
reasonable . . . .’ ” (People v. Ayala (2000) 23 Cal.4th 225, 255.) “Defendant bears the
burden of showing a legitimate expectation of privacy. [Citation.] Among the factors to
be considered are ‘ “ ‘whether the defendant has a [property or] possessory interest in the
. . . place searched; whether he has the right to exclude others from that place; whether he
has exhibited a subjective expectation that it would remain free from governmental
invasion, whether he took normal precautions to maintain his privacy and whether he was
legitimately on the premises.’ ” ’ [Citation.]” (People v. Roybal (1998) 19 Cal.4th 481,
507.)



                                              5
       The Fourth Amendment’s protection against unreasonable searches and seizures
“extends to motel and hotel rooms in which the occupant has a reasonable expectation of
privacy. [Citations.] It has long been settled, however, that a warrantless search and
seizure involving abandoned property is not unlawful, because a person has no
reasonable expectation of privacy in such property. [Citations.] Thus, ‘when a day-to-
day room guest of a hotel or motel departs without any intention of occupying the room
any longer . . ., an inference arises that he has abandoned his tenancy. . . . This is so even
though the guest leaves some of his personal belongings behind.’ [Citations.]” (Parson,
supra, 44 Cal.4th at p. 345.)
       “[T]he intent to abandon [property] is determined by objective factors, not the
defendant’s subjective intent. ‘ “Abandonment is primarily a question of intent, and
intent may be inferred from words, acts, and other objective facts. [Citations.]
Abandonment [in the context of the Fourth Amendment] is not meant in the strict
property-right sense, but rests instead on whether the person so relinquished his interest
in the property that he no longer retained a reasonable expectation of privacy in it at the
time of the search.” ’ ” (People v. Daggs (2005) 133 Cal.App.4th 361, 365-366, italics
added.) “[P]roperty is abandoned when a defendant voluntarily discards it in the face of
police observation, or imminent lawful detention or arrest, to avoid incrimination.” (Id.
at p. 365.) “The question whether property is abandoned is an issue of fact, and the
court’s finding must be upheld if supported by substantial evidence. [Citation.]” (Ibid.)
       We conclude the trial court did not err in denying defendant’s motion to suppress.
Substantial evidence supports the trial court’s determination that defendant had no
expectation of privacy in the vacated motel room and any belongings left behind. The
record discloses that defendant abandoned room 241 prior to the search of the room and
discovery of the handgun. By leaving the room with the handgun inside, defendant
relinquished his interest in the property such that he no longer retained a reasonable
expectation of privacy in it at the time of the search. Accordingly, because defendant had

                                              6
no reasonable expectation of privacy in room 241 after vacating it, the warrantless entry
and search of the room did not violate the Fourth Amendment. Therefore, the trial court
properly denied defendant’s motion to suppress evidence.
       We do not reach defendant’s contention that the “abandonment doctrine” does not
apply because he was illegally detained in violation of his Fourth Amendment rights.
Defendant has forfeited this argument because he did not raise it below.4 In response to
the People’s argument that the warrantless search was lawful because defendant did not
have a reasonable expectation of privacy in the hotel room after it was vacated, defendant
did not offer the argument he now raises on appeal. Instead, defendant argued that he had
a legitimate expectation of privacy in the room. Accordingly, defendant has forfeited the
issue on appeal. (See People v. Williams (1999) 20 Cal.4th 119, 130-136 [defendants
who do not give the prosecution sufficient notice of the inadequacies in the prosecution’s
proposed justification for a warrantless search or seizure cannot raise the issue on
appeal].)




4At our request, the parties submitted supplemental briefing on the question of whether
defendant has forfeited his argument that the abandonment doctrine does not apply
because he was illegally detained in violation of his Fourth Amendment rights.

                                             7
                                  III. DISPOSITION
      The judgment is affirmed.


                                             /S/

                                             RENNER, J.



We concur:



/S/

DUARTE, Acting P. J.



/S/

HOCH, J.




                                         8